UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                 No. 99-51168
                               Summary Calendar


                  MARY C. FELTON; LONNIE B. FELTON, SR.,

                                                        Plaintiffs-Appellants,

                                       versus

                         UNITED STATES OF AMERICA,

                                                             Defendant-Appellee.



             Appeal from the United States District Court
                   for the Western District of Texas
                             (W-98-CV-386)

                        September 26, 2000
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Mary    C.     Felton   retired    from     the   United   States     Army    in

September    1995.      Later,   she     filed    administrative      claims      for

negligence     by   military   personnel        concerning    delay   in   medical

treatment.     Such alleged medical malpractice took place before and

after her retirement.

     After her administrative claims were denied, Mrs. Felton and

her husband filed this action against the Government under the

Federal Tort Claims Act (FTCA).           The Government moved for summary



     *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
judgment, contending that the Feres doctrine barred the claims.

The motion was granted.

     “We apply de novo review to summary judgment motions and

evaluate the case under the same standards employed by the district

court.”   Goodson v. City of Corpus Christi, 202 F.3d 730, 735 (5th

Cir. 2000) (citing Shackelford v. Deloitte & Touche, LLP, 190 F.3d

398, 403 (5th Cir. 1999)).      Summary judgment is proper if there is

no material fact issue and the movant is entitled to a judgment as

a matter of law.    FED. R. CIV. P. 56.

     Under the Feres doctrine, a member of the armed services is

precluded from bringing an action against the Government for

injuries arising out of, or in the course of, activities incident

to military service.     Feres v. United States, 340 U.S. 135, 146

(1950).     Our court requires the application of Feres to “medical

malpractice cases when the serviceman is on active duty at the time

of the alleged malpractice”.        Schoemer v. United States, 59 F.3d

26, 29 n.2 (5th Cir. 1995), cert. denied, 516 U.S. 989 (1995).

Accordingly, Mrs. Felton’s claims for pre-retirement negligence are

barred.

     Although the district court held that Mrs. Felton’s claims for

post-retirement    negligence     were   likewise   barred    by   the   Feres

doctrine, we do not need to reach that issue.                Assuming those

claims were not so barred, we must apply state law to determine the

Government’s    liability   for    torts   within   the   FTCA     waiver   of

immunity.     See 28 U.S.C. §§ 1346(b), 2674.        Mrs. Felton’s claim

that the Government was negligent in failing to provide her with


                                     2
certain medical services after her retirement — specifically, an

earlier gynecological appointment — still fails.            Under 10 U.S.C.

§ 1074(b), provision of medical services to retired service members

is discretionary, not mandatory. Because § 1074(b) imposes no duty

upon the Government to provide Mrs. Felton with post-retirement

medical care, she cannot establish a negligence claim under Texas

law.    See Transco Leasing Corp. v. United States, 896 F.2d 1435,

1445 (5th Cir. 1990).

       Similarly, Mrs. Felton cannot establish a negligence claim

under the FTCA for the Government’s alleged delay in authorizing

her    treatment   by   a   private   provider,   because   she   could   not

establish a similar claim against a private actor under Texas law.

See 28 U.S.C. §§ 1346(b), 2674; Corporate Health Ins., Inc. v.

Texas Dep’t of Ins., 215 F.3d 526, 534 (5th Cir. 2000).

       Mr. Felton’s claim, for loss of consortium, is derivative of

Mrs. Fulton’s claims.       See Benavides v. County of Wilson, 955 F.2d

968, 975 (5th Cir. 1992) (citing Reagan v. Vaughn, 804 S.W.2d 463,

467 (Tex. 1990)), cert. denied, 506 U.S. 824 (1992).                Because

summary judgment was properly granted against Mrs. Felton, his

derivative claim is also barred.           Id. (citing Reed Tool Co. v.

Copelin, 610 S.W.2d 736, 739 (Tex. 1980)).

                                                              AFFIRMED




                                       3